. Case 1:19-mj-10614-CWD Document 9, Filed 11/25/19 Page 1 of 3
AO 199A (as modified by the District of Idaho - Rey. 2/2018) Order Setting Conditions of Release Page 1 of Pages

 

UNITED STATES DISTRICT COURT

 

. for the
District of Idaho
United States of America -)
v. }
) Case No. |; “ Aj Sh, hEe
Y\Axwell Hennerley | {-my- fObI4~ Coop
Defendant w }

. ORDER SETTING CONDITIONS OF RELEASE
ITTS ORDERED that the defendant’s release is subject to these conditions:
(1). The defendant must not violate federal, state, or local law while on release.

(2) The defendant mist cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C, § 40702.

(3) The defendant must advise the.court or the pretrial services office or supervising officer in writing before making _

any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
’ that the court may impose. .

 

The defendant must appear at: Ae Aweet ed
. : Place

 

OF,

 

Date and Time

Tf blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered,

 
. Case 1:19-mj-10614-CWD Document9 Filed 11/25/19 Page 2 of 3 .
AO 199B (as modified by the Distcict of Idaho - Rev. 2/2018) Additional Conditions of Release Page 2 of D pages

ADDITIONAL CONDITIONS OF RELEASE
( } (6) ITIS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:
Person or organization

 

 

Address fonlp if above is an organization) .
City and state _ Tel. No.

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

Signed:

 

. Custodian | Date
(#} (7) The defendant must: ‘

 

 

( oO } (a} submit to supervision by and report for supervision to _ Pretrial Services as directed ,

( #) (b) continue or actively seek employment,

{ ) (c} continue or start an education program,

( y’) (¢) surrender any passport to: _Pretrial Services

( 4) (©) not obtain a passport or other international travel document. ; .

( y) (f): abide by the following restrictions on personal associations, residence, or travel. The defendant's travel shall be restricted to:

GA) the District of Idaho, unless pre-approved by Pretrial Services (_) other -

 

( )}. () avoid all contact, directly or indirectly, with any person who is known to be a victim or witness in the investigation or prosecution,
including: ‘ :

 

 

( ) (h) return to custody each _. at o’clock after being released at o’clock for employment, schooling,
or the following purposes: .

( ) @) maintain residence at a residential re-entry center, as the pretrial services office or supervising officer considers necessary, and comply
with ail rules and regulations-of the facility,

( #) ‘@_ not possess a firearm, destructive device, or other weapon,

_€  } () get medical or mental health treatment: as directed by the pretrial services officer
( } You must pay all or part of the cost of the assessment and treatment based upon your ability to pay as determined by the pretrial
services officer.

) (1) not use aicohol ( yatall (excessively.

} (m)} not frequent establishments where alcohol is the primary item of sale.

) {n) not use or unlawfully possess a narcotic drug or other controlied substances defined in 21 U.S.C, § 892, unless prescribed by a licensed
-medical practitioner. ( ) not use or.unlawfully possess drug paraphernalia, .

( ) (0) submit to testing for a prohibited substance if required by the pretrial services office. Testing may be used with random frequency and may

include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or

testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening |

or testing, °
( } You must pay all or part of the cost of the testing based upon your ability to pay as determined by the pretrial services officer.

(+) (p) participate in a substance abuse assessment and participate in a program of inpatient or outpatient substance abuse therapy and
counseling if directed by the pretrial services officer.

( You must pay all or part of the cost of the testing Based upon your ability to pay as determined by the pretrial services officer.

( ) (q) participate in one of the following location monitoring programs and comply with all the program requirements which

{ wv Jwilf (. ) will not include location monitoring technology as directed by the pretrial services officer.

é } (@ Curfew. You are restricted to your residence every day ( ) from to ,or ¢ “Jas
directed by the pretrial services office. ,

( ) Gi) HomeDetention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services officer, ‘

( ) iii} Home Incarceration. (This condition requires technology) You ars restricted to 24-hour-a-day lock-down at your residence
except for medical necessities and court appearances or other activities specifically approved by the court.

( v ) ‘You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services officer.

{ .) () report as soon as possible, to the pretrial services officer, every contact with law enforcement personnel, including arrests, questioning,
or traffic stops. uc
( ) {s) submit to search of person, residence; or vehicle at the request of the pretrial services officer and shall permit séizure of any contraband
found therein. ‘ . .
‘( ) (1) provide the pretrial services officer with any requested financial information and shali not open any new lines of credit without the
pretrial services officer’s approval.
f v ) (a) maintain current residence and shall not move or change residences without prior approval of the pretrial services officer and obey
established rules of the household.
( /) (¥) have no contact with any persons the defendant knows to be engaged in criminal activity, or who are illegally using or possessing any
, controlled substances.
Cv (w) do not possess or use a device with internet acce (4 or access the internet, without prior permission from the pretrial services officer.
C#) ws fa CAiet wi Winer Ag 20 e4lolren ualess appre /éal bt Pretyia! SEA dA.
C ) Y ‘

 

 
Case 1:19-mj-10614-CWD Document9 Filed 11/25/19 Page 3 of 3
AO 199C (as modified by the District of Idaho - Rev. 2/2018) Advice of Penalties Page of 2 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could resuit in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment i is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year, This sentence will be
consecutive (fe., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not mote than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

_ A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result j in the forfeiture of any bond posted,

Acknowledgment of the Defendant

Lacknowledge that ! am the defendant in this case and that ] am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. | am aware of the penalties and sanctions set forth above.

tee: LA- amt Neat tt a ot
Defendant's Signature | <=
Yas a, Ll clo hal

City and Siate

 

 

Directions to the United States Marshal

.

( The defendant is ORDERED released after processing. Ao 2arlean than SOO arv, Ul / Cdes lo. O 519
The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that thé defendant
has posted bond and/or complied with ali other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

 

_ . oe ;
Date: Plow 5 be LOL 4 : : Cube ¢ —¢
: udicial Officer's Signature

Candy W. Dale, United States Magistrate Judge _

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S, ATTORNEY U.S. MARSHAL

 
